Citation Nr: 1508454	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for asthma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a left eye disability.

8.  Entitlement to service connection for a hearing loss.

9.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and July 2010 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  The record was held open for 30 days from the date of the hearing.  The Veteran subsequently submitted additional evidence in the form of VA and private treatment records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The issues pertaining to diabetes mellitus, hearing loss, and right shoulder and left eye disabilities have been recharacterized as original claims for service connection, instead of claims to reopen.  The rationale is that the RO notified the Veteran of its decision to deny service connection for these claims on April 16, 2008, and the Veteran's April 21, 2009, correspondence (labeled as a "claim to reopen") is properly construed as a timely notice of disagreement (NOD).  A timely NOD must be filed within one year form the date that the agency of original jurisdiction (AOJ) mails notice of its decision.  38 C.F.R. § 20.302(a) (2014).  When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time period will be accepted as having been timely filed.  Where the postmark date is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a) (2014).  Here, the Veteran's statement was received on Tuesday, April 21, 2009.  As the statement does not bear a postmark, it is presumed to have been received by VA on Tuesday, April 14, 2009, when applying the postmark provisions excluding the weekend days.  That is, it is presumed to have been submitted within one year of the April 16, 2008, notice of the April 2008 rating decision.  Accordingly, the April 21, 2009, statement was a timely NOD to the April 2008 rating decision. 

By the decision below, the previously denied claims of service connection for a right knee disability, a low back disability, and bronchial asthma are reopened.

All of the issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision of December 1987, the RO denied the claims of service connection for right knee and back disabilities for lack of current disabilities; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the RO's decision in December 1987 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claims for service connection for right knee and back disabilities.

3.  In a decision of October 1998, the RO denied the claim of service connection for bronchial asthma on the basis that it existed prior to service and was not aggravated during service; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

4.  The additional evidence since the RO's decision in October 1998 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for bronchial asthma.


CONCLUSIONS OF LAW

1.  The December 1987 RO decision, which denied the Veteran's claims of service connection for right knee and back disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The October 1998 RO decision, which denied the Veteran's claim of service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2014), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Disabilities of the Right Knee and the Low Back

In a decision of December 1987, the RO denied the claims of service connection for right knee and back disabilities for lack of current diagnoses; the Veteran was notified of the decision and of his appellate rights but he did not appeal.  Additionally, new and material evidence was not received within the one-year appellate period.

The evidence of record at the time of the December 1987 rating decision included the Veteran's service treatment records and a September 1987 VA examination report that showed no current disabilities of the knee or back.

The evidence added to the record since the prior denial includes private treatment records that show degenerative joint disease of the right knee and degenerative disc disease of the low back.  See, e.g., Dr. Sharma (Sept. 24, 2007).  

The Board finds that the recent evidence of current right knee and low back disabilities is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for right knee and low back disabilities, namely a current disability.  Accordingly, reopening of the claims is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are addressed further in the remand section.

Asthma

In a decision of October 1998, the RO denied the claim of service connection for asthma on the basis that it existed prior to service and was not aggravated during service; the Veteran was notified of the decision and of his appellate rights but he did not appeal.  Additionally, new and material evidence was not received within the one-year appellate period.

The evidence of record at the time of the October 1998 rating decision included service treatment records, which show that the Veteran gave a history of asthma as a child, and private post-service treatment records, which show treatment for asthma immediately following separation from service.  

The evidence added to the record since the prior denial includes VA and private treatment records, which show that the Veteran has suffered from asthma since service, and the Veteran's December 2014 testimony that he did not suffer from asthma prior to service and that his current asthma began in service.

The Board finds that the recent statements by the Veteran are new and material as they are not cumulative or redundant of the evidence previously of record, and they relate to a previously unestablished element of entitlement to service connection for asthma, namely evidence that asthma did not pre-exist service, was aggravated during service, or was incurred during service.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is also addressed further in the remand section.


ORDER

The claim of entitlement to service connection for a right knee disability is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for a low back disability is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for asthma is reopened; to this limited extent, the appeal of this issue is granted.

REMAND

In December 2014, the Veteran reported that he has been in receipt of Social Security Disability Income due to the claimed disabilities.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Service treatment records dated September 12, 1983, and January 20, 1984, which are saved on VBMS as Document ID: 69CA8537-9441-4819-A959-900CBD8B6C39, are written in French and must be translated into English. 

The evidence suggests that the Veteran's current asthma may have been incurred or aggravated during service.  

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs). 

The June 1981 entrance examination is silent as to asthma or breathing problems.  On clinical evaluation, the Veteran was without defect.  A contemporaneous report of medical history shows that the Veteran denied a history of asthma, shortness of breath, chest pain, and chronic cough.  He reported that he was hospitalized for a bad cold as child.  The examiner noted a history of pneumonia.  

As a history of pre-service existence of a bad cold/pneumonia does not constitute notation of such condition and a clinical evaluation detected no abnormalities, asthma was not "noted" upon entrance to service.  See Crowe, 7 Vet. App. at 245.

Accordingly, the presumption of soundness applies and the case is not one for basic service aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

A VA medical opinion is needed to determine whether the presumption of soundness is rebutted in the Veteran's specific case by (1) clear and unmistakable evidence that asthma preexisted service; and (2) clear and unmistakable evidence that asthma was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

If the presumption is not rebutted, asthma is presumed to have been incurred in service, and the central issue becomes whether the in-service breathing problems are related to the current asthma.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2013) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted). 

Lastly, the evidence suggests that the Veteran's current right knee disability, low back disability, right shoulder disability, and sleep apnea may have had their onset during service and that his current hypertension and diabetes mellitus may be related to his asthma.  See, e.g., Claim (Aug. 11, 1987); Board hearing (Dec. 3, 2014) (snoring in service and diabetes mellitus and hypertension secondary to asthma).  However, VA examination is needed because the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete SSA records pertaining to the disabilities on appeal.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Translate the French service treatment records dated September 12, 1983, and January 20, 1984, which are saved on VBMS as Document ID: 69CA8537-9441-4819-A959-900CBD8B6C39.  The translated documents must be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination or examinations by an appropriate medical professional to address the nature and etiology of the claimed disabilities.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine if there is a diagnosis of sleep apnea and any current disability of the right knee, right shoulder, and low back.  The examiner is to determine whether it at least as likely as not (i.e., at least equally probable) that any current disability is related to service.  

As to asthma, the examiner is to address each of the following questions (a) to (d).

(a)  Did asthma preexist the Veteran's military service?  In responding to this question, please address the (i) June 1981 entrance examination, which is silent as to asthma or breathing problems; (ii) the October 4, 1983, medical examiner's opinion that the Veteran's childhood asthma resolved without complications; and (iii) the Veteran's assertion that he did not have asthma prior to service.

(b)  If preexisting, did the asthma not undergo any worsening (i.e., increase in severity) during service beyond the natural progress of the disease?  To be clear, this question is asking whether any preexisting disability did not undergo aggravation rather than asking if it did.  In responding to this question, please address the (i) the June 1987 discharge examiner's opinion that the Veteran suffered shortness of breath and chest pain secondary to bronchial asthma that existed prior to service and (ii) the medial treatment for asthma immediately following separation from service.

(c) How certain are you in your answers to questions (a) and (b)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  Is it at least as likely as not (i.e., at least equally probable) that the current asthma is related to breathing problems discussed in (a) and (b)?

(e)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's current diabetes mellitus and hypertension are proximately due to or the result of his asthma?  In responding to this question, please address the Veteran's contention that his asthma precluded exercise, the absence of which led to diabetes mellitus and hypertension.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the issues on appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


